ANDERSON, J.
— Conceding, without deciding, that the defendant authorized the plaintiff to sell the lot, that he had this right until withdrawn by the defendant, and that the letter of March 28th was not a withdrawal, but a mere emphasis of her legal right to do so, yet the plaintiff had the unquestioned right to decline to exercise the authority and thus terminate the agency. ' On March 29th the plaintiff wrote and mailed to the defendant a letter in effect declining to further prosecute his efforts to sell and virtually closing the matter. This was a clear declination on the part of the plaintiff to exercise the authority previously given him, and became operative and binding upon him upon mailing said letter. 24 Am. & Eng. Ency. Law, 1030; Parsons on Contracts, vol, 1, §§ 500-503, and note; Benj. on Sales,- 54 to 72; 9 Cyc. 294. The plaintiff, having surrendered ■ his authority *586by his letter of March 29th, was without authority to make a sale the next day, and the making of the sale could not, of itself, redelegate or reinstate authority that had been previously surrendered. Whether or not the plaintiff could have revoked his declination by telegram to defendant previous to the receipt by her of the letter we need not decide, as there was no attempt to do so before making the sale. The telegram was not sent until after the sale was made, and merely informed the defendant of the sale, ex vi termini, that he had exercised an authority which he had previously renounced by his letter. As the sale was not authorized when made, and was not ratified by the defendant, the trial judge properly rendered a judgment for the defendant.
The financial condition of Haygood’s mother was immaterial; but, if it was, its exclusion was without injury, as no point was made as to his ability to pay for the property.
The judgment of the city court is affirmed.
Affirmed.
Tyson. C. J., and Dowdell, Simpson, Denson, and McClellan, J.T., concur.